                                                                                                    <   </
                                                                                                1


 1
                                                                               u.s.
 2
 3                                                                             aPR i 5 2oiq
 4
 ~~
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 !
 il                               CENTRAL DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                             Case No. CR 09-00297-DSF
12                           Plaintiff,                     ORDER OF DETENTION AFTER
                                                            HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                          U.S.C.. § 3143(a)]
                              u
14
      DAVID DUPLESSIS,
15
16                           Defendant.

17
18           The defendant having been arrested in this District pursuant to a warrant issued by
19    the United States District Court for the Central District of California, for alleged violations
20    ofthe terms and conditions of his supervised release; and
21           The Court having conducted a detention hearing pursuant to Federal Rule of
22    Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23           The Court finds that:
24    A.    (X) The defendant has not met his burden of establishing by clear and convincing
25           evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b) or (c). This
26           finding is based on:
27           Instant allegations, no bail resources, priorfailure to appear.

28           and
 1       B.       (X) The defendant has not met his burden of establishing by clear and convincing
 2                evidence that he is not likely to pose a danger to the safety of any other person or the
 3                community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
 4            Instant allegations, prior violations, criminal history.
 5             IT THEREFORE IS ORDERED that the defendant be detained pending further
 6       proceedings.
 7
 8       Dated:           y ►~
 9
10
                                                                DOUGLAS F. McC           ICK
11                                                              United States Magistr e Judge
12
13
14
15
16
17
     i
18
19
20
21
22
23
►
~ ~!
25
26
27



                                                           2
